   Case 1:19-cr-00059-LO Document 47 Filed 09/16/19 Page 1 of 4 PageID# 232




                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division

UNITED STATES OF AMERICA                     )
                                             )              1:19cr59
               v.                            )
                                             )
DANIEL EVERETTE HALE                         )

                         Government's Notice Pursuant to Section 10
                         of the Classified Information Procedures Act

       The United States submits this Notice pursuant to Section 10 of the Classified

Information Procedures Act, Title 18, U.S. Code Appendix III, identifying the portions of the

materials upon which it reasonably expects to rely to establish the national defense and

classified information elements of the offenses charged in the Superseding Indictment.

       The Superseding Indictment charges the defendant with obtaining national defense

information, in violation of 18 U.S.C. § 793(c); retention and transmission of national defense

information, in violation of 18 U.S.C. § 793(e); causing the communication of national defense

information, in violation of 18 U.S.C. § 793(e); disclosure of classified communications

intelligence information, in violation of 18 U.S.C. § 798(a)(3); and theft of government property,

in violation of 18 U.S.C. § 641.

       The Indictment alleges between on or about February 28, 2014, and May 14, 2014, while

working as a contractor assigned to the National Geospatial-lntelligence Agency ("NGA"), in

Springfield, Virginia, the defendant printed from his TOP SECRET computer 23 documents

unrelated to his work. At least 17 of these documents were provided to a Reporter and/or the

Reporter's Online News Outlet, which published the documents in whole or in part between
   Case 1:19-cr-00059-LO Document 47 Filed 09/16/19 Page 2 of 4 PageID# 233




October 2015 and August 2014. The eleven published documents listed below were marked as

SECRET of TOP SECRET, and are the basis for Counts 1 to 4 of the Superseding Indictment (as

well as part of the basis for Count 5):



      Document         Date Printed           Date of Initial Publication     Classification

          A          February 28, 2014                October 2015              SECRET

          B          February 28, 2014                October 2015              SECRET

          C          February 28, 2014                October 2015              SECRET

          D          February 28, 2014                October 2015              SECRET

           E         February 28, 2014                October 2015           TOP SECRET

           F         February 28, 2014                October 2015              SECRET

          G            April 3, 2014                   April 2015            TOP SECRET

          I           April 20, 2014                  August 2014               SECRET

           J          April 20, 2014               December 2015                SECRET

          K           April 20, 2014                   April 2015            TOP SECRET

          M            May 14,2014                    August 2014               SECRET




       The national defense information and classified materials upon which the government

intends to rely to prove the charges are identified in the exhibit to this pleading. That exhibit

clearly isolates the portions of each of the 11 documents listed above that contain the national

defense information and classified materials upon which the government intends to prove the




                                                  2
   Case 1:19-cr-00059-LO Document 47 Filed 09/16/19 Page 3 of 4 PageID# 234




charges.   Because the materials are classified SECRET or TOP SECRET, we have filed the

exhibit with the Classified Information Security Officer.

                                                     Respectfully submitted,

John C. Demers                                       G. Zachary Terwilliger
Assistant Attorney General                           United States Attorney
National Security Division
United States Department of Justice



________/s_________________                          ________/s_________________
Heather M. Schmidt                                   Gordon D. Kromberg
Senior Trial Attorney                                Alexander P. Berrang
Counterintelligence-Export Control Section           Assistant United States Attorneys
National Security Division                           Virginia Bar No. 33676
United States Department of Justice                  Attorneys for the United States
                                                     2100 Jamieson Avenue
                                                     Alexandria, VA 22314
                                                     (703) 299-3700
                                                     (703) 837.8242 (fax)
                                                     gordon.kromberg@usdoj.gov




                                                3
   Case 1:19-cr-00059-LO Document 47 Filed 09/16/19 Page 4 of 4 PageID# 235




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of September 2019, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all attorneys of record.


                                                ____________/s______________
                                                Gordon D. Kromberg
                                                Assistant United States Attorney
                                                Virginia Bar No. 33676
                                                Assistant United States Attorney
                                                Attorney for the United States
                                                2100 Jamieson Avenue
                                                Alexandria, VA 22314
                                                (703) 299-3700
                                                (703) 837.8242 (fax)
                                                gordon.kromberg@usdoj.gov




                                                  5
